Exhibit 10.1

 

TECO ENERGY, INC.

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into this              day of                     , 2004, by and between
TECO ENERGY, INC. (the “Company”), the principal place of business which is
located at 702 North Franklin Street, Tampa, Florida 33602 and RICHARD LEHFELDT
(the “Officer”), residing at 26 Adalia Avenue, Tampa, Florida 33606.

 

WHEREAS, the Officer is currently employed by the Company and formerly held the
position of Senior Vice President External Affairs; and

 

WHEREAS, the Company intends to eliminate the position as presently constituted;
and

 

WHEREAS, after 5.17 years of credited employment with and service to TECO
ENERGY, INC.; and

 

WHEREAS, in recognition of the Officer’s service the Company desires to extend
to the Officer certain payments and benefits in order to effect a just
separation of the Officer; and

 

WHEREAS, the parties have mutually agreed to enter into the following Separation
Agreement and General Release (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed as follows:

 

1. SCOPE OF EMPLOYMENT

 

(a) The Officer will remain employed as a regular full-time employee of the
Company from the date of this Agreement until the close of business on December
31, 2004 (the “Employment Period”).

 

(b) During the Employment Period, the Officer shall perform those duties for the
Company as he is specifically assigned by the designated representative within
the Company or its affiliates and can expect to be called upon to perform
certain duties during the transition period, but he shall not act as an agent
for the Company or allow anyone to believe that he has the authority to act on
behalf of the Company except in connection with those specifically assigned
duties.

 

2. COMPENSATION AND BENEFITS

 

(a) During the Employment Period, the Officer shall be paid an amount equal to
his existing bi-weekly base salary of $10,101.92 at the same time and manner as
other similarly situated employees. During such period, the Officer will also be
covered by all of the Company’s employee benefit plans in accordance with their
terms. Contributions to such plans will be deducted from the Officer’s salary as
required by the Plans or as requested by the Officer.

 

-1-



--------------------------------------------------------------------------------

(b) During the month of January 2005, the Company shall pay to the Officer a
one-time lump sum separation payment of $557,619.00. Such amount is equal to one
and one-half times base pay plus target bonus. The payment made to the Officer
shall be reduced to reflect the withholding of required FICA and federal
withholding taxes regardless of whether or not the Officer is employed by
another employer.

 

(c) During the month of January 2005, the Company shall pay to the Officer a
one-time lump sum separation payment of $743,122.00. Such amount is equal to the
present value of retirement benefits as if the Officer were vested in the TECO
Energy Group Supplemental Executive Retirement Plan (SERP), and as if such plan
were enhanced to reflect two years added to the Officer’s age and length of
service as of October 31, 2004, calculated based on projected earnings through
October 2004 (exclusive of any 2004 Annual Incentive Plan payment which may be
paid in 2005, if applicable). The payment made to the Officer shall be reduced
to reflect the withholding of required FICA and federal withholding taxes
regardless of whether or not the Officer is employed by another employer.

 

(d) At the time of the Company’s last regular payment made to the Officer
hereunder pursuant to paragraph 2.(a), the Company shall pay the Officer a
one-time lump sum payment for his accrued but unused vacation allowance for
2004. Such one-time payment shall be made less the required FICA and federal
withholding taxes.

 

(e) The Officer shall retain his eligibility to participate in the Annual
Incentive Plan for the plan year 2004, and, if payments are made thereunder, it
shall be paid to the Officer in 2005 at the same time and in the same manner as
other eligible officers are paid. If paid, all of Officer’s qualitative goals
shall be paid at target. All other potential goal payments shall be based on
corporate performance. Notwithstanding anything herein to the contrary, such
payment will be prorated based on ten months’ of participation in the plan year.
Such payment shall be less the required FICA and federal withholding taxes.

 

(f) Nothing in this Agreement shall be deemed to affect the Officer’s vested
rights under any of the Company’s retirement and pension plans.

 

(g) The Company will provide the Officer with up to a one year individual career
transition counseling program by a professional agency, if the Officer chooses
to take advantage of the services and continues to cooperate with such firm. In
order to qualify for such career transition counseling program, the Officer must
contact the Human Resources Department within three (3) months from the
conclusion of the Employment Period.

 

(h) During the month of January 2005, the Company shall pay to the Officer
$5,000.00 for financial assistance for supplemental training that will assist
the Officer with his transition. The payment made to the Officer shall be
reduced to reflect the withholding of required FICA and federal withholding
taxes regardless of whether or not the Officer is employed by another employer.

 

(i) After the end of the Employment Period, the Company will provide health and
dental insurance coverage for the Officer and his covered dependents pursuant to
Officer’s election during the open enrollment period for 2005 paying all COBRA
health and dental coverage payments due until the earlier of (i) thirty days
after Officer begins employment with another employer, or (ii) June 30, 2006.

 

-2-



--------------------------------------------------------------------------------

(j) All of the Officer’s outstanding TECO Energy, Inc. stock options shall vest
as of the end of the Employment Period and all options (including those
previously vested but not yet exercised) shall remain exercisable on or before
the expiration date specified for each applicable stock options grant
notwithstanding the Officer’s separation of employment.

 

(k) The restrictions upon all of the restricted stock granted to the Officer by
the Company shall terminate, and all of such restricted stock shall vest for the
benefit of the Officer, as of the end of the Employment Period, subject to the
provisions of such plans.

 

(l) The Performance Period shall end as of the end of the Employment Period for
Performance Shares granted to the Officer by the Company.

 

3. CONFIDENTIALITY AND OTHER CONDUCT

 

(a) The Officer recognizes and acknowledges that during the course of his
employment with the Company, he has been exposed to, has had access to, and has
had disclosed to him information and material developed specifically by and for
the benefit of the Company and sensitive and/or proprietary information,
business planning and operations information, strategic, financial, business and
plant security information, business practices and procedures, and specific
Company procedures related thereto and to other matters, including without
limitation trade secrets, trademarks, service marks, trademarked and copyrighted
material, patents, patents pending, financial and data processing information,
data bases, interfaces, and/or source codes, Company procedures, specifications,
commercial information or other Company or Customer records as described in
Administrative Policy 001, including any information or material, belonging to
others which has been provided to the Company on a confidential basis, all of
which are hereinafter referred to as “Confidential Information.”

 

(b) The Officer agrees to maintain, in strict confidence, the Confidential
Information and agrees not to disclose to any third party or to use same to
benefit himself or any third party (other than Officer’s financial and legal
advisors) the Confidential Information or the fact of, the terms of or the
amount of the consideration paid as part of this Agreement. The Officer shall be
prohibited from using, duplicating, reproducing, copying, distributing,
disclosing such Confidential Information regardless of form or purpose,
including without limitation, verbal disclosure, data, documents, electronic
media or any other media form. The Officer agrees to abide by the non-disclosure
and non-use obligations relating to Company records, information, and property
contained in the Company’s Standards of Integrity.

 

(c) The restrictions on the Officer’s disclosure of Confidential Information set
out herein do not apply to such information which (i) is now, or which
hereafter, through no act or failure to act on the part of the Officer, becomes
generally known or available to the public; or (ii) is required to be disclosed
by a court of competent jurisdiction or by an administrative or quasi-judicial
body having jurisdiction over the subject matter after the Officer has given the
Company reasonable prior notice of such disclosure requirement.

 

(d) The Officer agrees to conduct himself in all actions or conduct relating to
the Company in a manner consistent with existing Company policy and to refrain
from engaging in any conduct which holds the Company up to ridicule in the
community or which jeopardizes or adversely affects the business or reputation
of the Company.

 

(e) For the purpose of this Section the term “Company” shall mean TECO Energy,
Inc., Tampa Electric Company, and all of their subsidiaries and affiliates.

 

-3-



--------------------------------------------------------------------------------

4. RELEASE OF CLAIMS

 

(a) For and in consideration of the payments and increased benefits made to the
Officer pursuant to Section 2. hereof, the Officer, for himself, his heirs,
executors, administrators, successors and assigns acknowledges that the payments
being made as consideration are in addition to anything of value to which he is
entitled and accordingly hereby releases and agrees to hold harmless the Company
(which, for purposes of this section includes the Company, subsidiaries, and any
agent, officer, director or employee thereof) from all claims, rights, causes of
action or liabilities of whatever nature, whether at law or in equity, or
damages (compensatory, consequential or punitive) against the Company which the
Officer, his heirs, executors, administrators, successors, and assigns, may now
have or hereafter can, shall or may have for, upon, or by reason of any matter,
cause or thing, whatsoever, which has happened, developed or occurred on or
before the date of this Agreement, arising out of Officer’s employment (other
than Workers’ Compensation claims pending or otherwise related to such
employment) with or termination of employment from the Company or retirement
hereunder, including, but not limited to, claims for wrongful termination,
discrimination, retaliation, invasion of privacy, defamation, slander, and/or
intentional infliction of emotional distress, any rights to a grievance
proceeding and those arising under any federal, state, or local discrimination
or civil rights or labor laws and/or rules or regulations, and/or common law,
whether in contract or in tort, as they relate to the employment relationship of
the Officer/Employer (including without limitation claims arising under the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act (29
USC §626), Title VII of the Civil Rights Act of 1964, Worker Adjustment and
Retraining Notification Act (29 USC §2101-2109), or the Employee Retirement
Income Security Act, as such laws have been or may be amended from time to
time).

 

(b) The Company and the Officer agree that by entering into this Agreement, the
Officer does not waive claims that may arise after the date of execution of this
Agreement.

 

(c) The Officer acknowledges and agrees that this Agreement shall not be
construed as an admission by Company of any improper or unlawful actions or of
any wrongdoing whatsoever against Officer or any other persons, and Company
expressly denies any wrongdoing whatsoever against Officer or any other
employee.

 

(d) For the purpose of this Section, “Company” shall include TECO Energy, Inc.,
Tampa Electric Company, their subsidiaries and affiliates, and any agent,
officer, director, or employee thereof.

 

(e) Nothing in this Agreement shall waive Officer’s right to indemnification by
the company, which shall continue to the fullest extent permitted by applicable
law.

 

(f) Notwithstanding this Release, Executive may enforce the terms of this
Agreement.

 

(g) This release shall not apply to the rights and obligations under any
Non-Statutory Stock Option grants to the Officer or any Restricted Stock
Agreement to which the Officer is a party.

 

5. REMEDY AT LAW INSUFFICIENT

 

Officer acknowledges that damages at law will be an insufficient remedy if
Officer violates the terms of this Agreement, and that the Company would suffer
a decrease in value and irreparable damage as a result of such violation.
Accordingly, on a violation of any of the covenants set forth herein,
particularly those contained in Section 3., the Company, without excluding or
limiting any other available remedy, shall be entitled to the following
remedies:

 

-4-



--------------------------------------------------------------------------------

(1) Upon posting a reasonable bond and filing with a court of competent
jurisdiction an appropriate pleading and affidavit specifying each obligation
breached by Officer, automatic entry by a court in accordance with Florida
Statute §542.335(1)(j) having jurisdiction of an order granting an injunction or
specific performance compelling Officer to comply with that obligation, without
proof of monetary damage or an inadequate remedy at law.

 

(2) The prevailing party in any action shall be entitled to reimbursement of all
costs and expenses incurred in prosecuting or defending any litigation arising
out of alleged breach of this Agreement, including premiums for bonds, fees for
experts and investigators, and legal fees, costs, and expenses incurred before a
lawsuit is filed and in trial, appellate, bankruptcy and judgment-execution
proceedings.

 

The foregoing remedies are cumulative to all other remedies afforded by law or
in equity, and the Company may exercise any such remedy concurrently,
independently or successively. If for any reason a court of competent
jurisdiction determines that the Company is not entitled to an injunction based
on a breach of a material obligation under this Agreement as described above,
Officer shall pay to the Company as liquidated damages, on demand in immediately
available legal tender of the United States of America, a sum equal to all
profits, remuneration, or other consideration Officer gains from all activities
in breach or contravention of any of Officer’s obligations.

 

Nothing herein shall prevent the Officer from submitting evidence showing that
he has not breached this Agreement and that the Company is therefore not
entitled to injunctive or other relief.

 

6. SURVIVAL

 

Neither completion of payments hereunder nor termination of this Agreement shall
be deemed to relieve Officer or Company of any rights or obligations hereunder
which by their very nature survive the completion of payments by the Company,
including without limitation, Sections 3. and 4. hereof.

 

7. ENTIRE AGREEMENT

 

The Officer acknowledges and agrees that this Agreement contains the entire
agreement between himself and Company and that no statements or promises have
been made by either party concerning the contents of this Agreement other than
as expressly contained in this document.

 

8. EFFECTIVE DATE

 

This Agreement will be governed by the Laws of the State of Florida and shall
become effective at the close of business on the seventh day following the
execution and delivery of the Agreement by the Officer (the “Rescission
Period”). At any time during the Rescission Period the Officer may rescind this
Agreement by giving written notice to the Company at its Human Resources
Department.

 

-5-



--------------------------------------------------------------------------------

9. STATEMENT OF UNDERSTANDING

 

THE OFFICER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, KNOWS AND
UNDERSTANDS THE CONTENTS CONTAINED IN IT, HAS BEEN GIVEN THE OPPORTUNITY TO
CONSIDER THE AGREEMENT FOR TWENTY-ONE (21) DAYS, THE COMPANY HAS ADVISED HIM TO
CONSULT AN ATTORNEY IF HE DESIRES AND HE HAS BEEN GIVEN THE OPPORTUNITY TO DO
SO. FURTHER, THE OFFICER UNDERSTANDS THAT HE MAY RESCIND THIS AGREEMENT AT ANY
TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION. THE OFFICER DOES
FREELY AND VOLUNTARILY ASSENT TO ALL OF ITS TERMS AND CONDITIONS AND SIGNS THIS
AGREEMENT AS HIS OWN FREE ACT AND RECOGNIZES THAT BY DOING SO HE IS RELEASING
THE COMPANY FROM ANY LIABILITY UNDER THE OLDER WORKERS’ BENEFIT PROTECTION ACT.

 

If the Officer chooses to waive the 21 day requirement, please indicate by
initialing and dating the following paragraph in the space provided in the left
margin.

 

 

           

Initial

           

Date

  

 

THE OFFICER DOES HEREBY WAIVE THE TWENTY-ONE (21) DAY PERIOD TO CONSIDER THIS
AGREEMENT AS REQUIRED UNDER THE OLDER WORKERS’ BENEFIT PROTECTION ACT (29 USC
§626). FURTHER, THE OFFICER UNDERSTANDS THAT HE MAY RESCIND THIS AGREEMENT AT
ANY TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING EXECUTION.

 

IN WITNESS WHEREOF, TECO ENERGY, INC. and RICHARD LEHFELDT have caused this
instrument to be executed in Tampa, Florida as of the date first written above.

 

This Agreement supersedes and replaces any previous version of this agreement or
any agreement between the parties concerning this separation.

 

WITNESSES:  

TECO ENERGY, INC.,

A FLORIDA CORPORATION

 

--------------------------------------------------------------------------------

  BY:  

 

--------------------------------------------------------------------------------

        Clinton E. Childress

--------------------------------------------------------------------------------

      Senior Vice President Corporate         Services and Chief Human Resources
        Officer CAUTION! READ BEFORE SIGNING

 

--------------------------------------------------------------------------------

  BY:  

 

--------------------------------------------------------------------------------

        Richard Lehfeldt

--------------------------------------------------------------------------------

 

DATE SIGNED:

--------------------------------------------------------------------------------

 

-6-